962 F.2d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hugh E. MAYO, Plaintiff-Appellant,v.Clarence L. JACKSON, Jr.;  Lewis W. Hurst;  John D. Parker;John A. Brown;  Gail Y. Browne;  Jacqueline F. Fraser;Patricia L. Huffman;  W. D. Blankenship;  Division of RiskManagement;  Fidelity & Deposit Company of Maryland;Magistrate Hall;  Ernie Lester; Greg Gibson;  InvestogatorSuevarey;  Virginia Parole Board; Department of VirginiaState Police;  County of Bland;  Virginia Department ofCorrections, Defendants-Appellees.
No. 92-6154.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 8, 1992Decided:  May 19, 1992

Before RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Hugh E. Mayo, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, William W. Muse, Assistant Attorney General, William Mark Dunn, Assistant Attorney General, Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia; Bradfute Warwick Davenport, Jr., Mays & Valentine, Richmond, Virginia;  Philip Parker, Woods, Rogers & Hazlegrove, Roanoke, Virginia, for Appellees.
PER CURIAM:


1
Hugh E. Mayo appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mayo v. Jackson, No. CA-91-415-R (W.D. Va.  Jan. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED